A notice pursuant to CPLR 3111 to produce materials at an examination before trial need not contain the specificity of identity required for the discovery and inspection of materials sought pursuant to CPLR 3120 (see, Weiss v Rae, 87 AD2d 629; Melnick v Melnick, 85 AD2d 531; Orange & Rockland Utilities v Town of Clarkstown, 64 AD2d 919). “All that is required is a description which is as detailed as is reasonable to expect under the circumstances” (supra, p 920; Melnick v Melnick, supra). Special Term properly found here that plaintiffs’ “Supplemental Notice to Produce” was sufficient to comply with the requirements of CPLR 3111. Titone, J. P., Lazer, Thompson and O’Con-nor, JJ., concur.